Citation Nr: 0505895	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  00-22 709A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral knee disorder.

2.  Entitlement to a disability rating in excess of 
10 percent for post-concussion syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from March 1967 to February 
1970 and from April 1973 to October 1985.

In a December 1994 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for a bilateral knee disorder.  The 
veteran submitted a notice of disagreement with that 
decision, and the RO issued a statement of the case in 
February 1995.  The veteran did not, however, submit a 
substantive appeal following issuance of the statement of the 
case and the December 1994 decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993); 
38 C.F.R. §§ 20.200, 20.1103 (1994).

The veteran again claimed entitlement to service connection 
for a knee disorder, and in a June 2000 rating decision the 
RO determined that new and material evidence had not been 
received to reopen the previously denied claim.  In that 
rating decision the RO also denied entitlement to an 
increased rating for post concussion syndrome.  The veteran 
perfected an appeal of the June 2000 decision, which is now 
before the Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled any duty to assist him 
in developing that evidence.

2.  The RO denied entitlement to service connection for a 
bilateral knee disorder in December 1994.  The veteran was 
notified of that decision and failed to perfect an appeal of 
the decision.

3.  The evidence received subsequent to the December 1994 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is not 
material, however, because it does not bear directly and 
substantially on the issue on appeal, that being whether a 
chronic knee disability had its onset during service, and it 
need not be considered in order to fairly decide the merits 
of the veteran's claim.

4.  The post concussion syndrome is manifested by recurring 
headaches that do not result in prostrating attacks.


CONCLUSIONS OF LAW

1.  The December 1994 rating decision in which the RO denied 
entitlement to service connection for a knee disorder is 
final, new and material evidence has not been received, and 
the claim is not reopened.  38 U.S.C.A. § 7105 (West 1991); 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1103 (1994); 
38 C.F.R. § 3.156 (1998).

2.  The criteria for a disability rating in excess of 
10 percent for post concussion syndrome are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.124, Diagnostic Codes 8045, 8100, 9304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims to have a current bilateral knee 
disability that is related to knee injuries in service.  He 
also contends that the post concussion syndrome, which is 
manifested by recurring headaches, warrants a higher rating 
than has been assigned.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits, and redefines the 
obligations of VA to assist claimants in the development of 
their claims.  VA has issued a regulation to implement the 
provisions of the VCAA, which is codified at 38 C.F.R. §3.159 
(2003).  The VCAA left intact, however, the requirement that 
a veteran must first present new and material evidence in 
order to reopen a previously and finally denied claim before 
the duty to assist provisions of the VCAA are fully 
applicable to the claim.  38 U.S.C.A. § 5103A(f) (West 2002); 
see also Paralyzed Veterans of America, et. al., v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

The regulation provides that for requests to reopen submitted 
prior to August 29, 2001, VA will notify the veteran of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  VA does not, however, have any duty 
to assist the veteran in developing evidence in support of 
his request to reopen the previously denied claim, if that 
request was submitted prior to August 29, 2001.  If VA 
determines that new and material evidence has been submitted 
and reopens the previously denied claim, VA is obligated to 
fully assist him in obtaining any evidence that may be 
relevant to the claim.  38 C.F.R. § 3.159(b) and (c) (2003); 
see also Paralyzed Veterans of America, et. al., 345 F.3d 
at 1342.

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence that is necessary 
to substantiate the claim.  VA will also inform the veteran 
of which information and evidence, if any, that he is to 
provide and which information and evidence, if any, VA will 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits.  The Court 
also held, however, that providing the VCAA notice to the 
claimant after the initial decision could satisfy the 
requirements of the VCAA if the timing of the notice was not 
prejudicial to the claimant.  Pelegrini, 18 Vet. App. at 121.

In this case, the initial RO decision was made prior to 
November 9, 2000, the date the VCAA was enacted; therefore, 
the RO could not have complied with the timing requirement, 
as the statute had not been enacted when the claim was 
adjudicated.  In Pelegrini the Court found that, where the 
initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the RO did not err in failing to 
comply with the timing requirements of the notice.  The Court 
also found, however, that in such cases the claimant would 
still be entitled to a VCAA notice and assistance in 
developing the claim.  Pelegrini, 18 Vet. App. at 122.

The RO informed the veteran of the evidence needed to 
substantiate his claims in August and December 2002 by 
informing him of the specific evidence required to establish 
service connection for the bilateral knee disorder, including 
the evidence that could be considered new and material, and 
the evidence needed to substantiate his claim for a higher 
rating.  The RO also informed him of the information and 
evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The RO informed him that 
although VA would make reasonable efforts to obtain the 
evidence he identified, it was ultimately his responsibility 
to provide the evidence in support of his claims.  The 
veteran responded to the August and December 2002 notices by 
stating that he had no additional evidence to submit.

The veteran was also provided a copy of the appealed rating 
decision, a statement of the case, and supplemental 
statements of the case.  In these documents the RO notified 
him of the law and governing regulations, the reasons for the 
determinations made regarding his claims.  In these documents 
the RO also informed him of the cumulative evidence 
previously provided to VA or obtained by VA on his behalf, 
and any evidence he identified that the RO was unable to 
obtain.  The Board finds that in all of these documents the 
RO informed the veteran of the evidence needed to 
substantiate his claims and the relative responsibilities of 
the veteran and VA in developing that evidence.  Quartuccio, 
16 Vet. App. at 187.

Although the August and December 2002 notices were sent 
following the June 2000 decision, the veteran has had more 
than two years following the notices to submit additional 
evidence or identify evidence for the RO to obtain.  
Following the August and December 2002 notices the RO 
obtained additional evidence, and based on that additional 
evidence the RO re-adjudicated the substantive merits of the 
veteran's claims in a March 2004 supplemental statement of 
the case.  In re-adjudicating the claims the RO considered 
all the evidence of record, as will the Board in resolving 
his appeal.  For these reasons the Board finds that the 
veteran has not been prejudiced by having been notified of 
the evidence needed to substantiate his claims following the 
RO's June 2000 unfavorable decision, and that VA has 
fulfilled its obligation to inform him of the evidence needed 
to substantiate his claims.  

As will be shown below, the Board has determined that new and 
material evidence has not been received to reopen the claim 
for service connection for a bilateral knee disorder.  
Because the veteran's request to reopen the previously denied 
claim was received prior to August 2001, the Board has no 
duty to assist him in developing that claim.  See Paralyzed 
Veterans of America, et. al, supra.

Regarding the claim for an increased rating, the statutes and 
regulation provide that VA will make reasonable efforts to 
help the veteran obtain evidence necessary to substantiate 
the claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In a claim 
for disability compensation, VA will provide a medical 
examination which includes a review of the evidence of record 
if VA determines it is necessary to decide the claim.  
38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the veteran's VA and private treatment 
records, and provided him VA medical examinations in June 
1999, April 2001, and December 2002.  The RO also obtained a 
copy of his disability claims file from the Social Security 
Administration (SSA), which does not include any records 
relevant to his appeal.  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument, and have done so.  The veteran has not indicated 
the existence of any other evidence that is relevant to his 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of his claim for a higher 
rating, and that no reasonable possibility exists that any 
further assistance would aid him in substantiating his claim.  
38 U.S.C.A. § 5103A (West 2002); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001); 38 C.F.R. § 3.159(c) (2004).

New and Material Evidence Pertaining to a Bilateral Knee 
Disorder

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless the veteran 
perfects an appeal of that decision by submitting a notice of 
disagreement within one year of the notice of decision, and a 
substantive appeal following issuance of the statement of the 
case.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 
20.1103 (1994).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers and it is not cumulative 
or redundant.  The evidence is "material" if it bears 
directly and substantially on the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (1998).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  The change in the law, however, 
pertains only to claims filed on or after August 29, 2001.  
Duty to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  Because the 
veteran's claim was initiated prior to August 2001, his claim 
will be adjudicated by applying the law previously in effect.

Analysis

The veteran's service medical records show that he complained 
of pain in the left knee in December 1975.  Examination 
revealed no abnormalities, and his complaints were assessed 
as questionable chondromalacia of the [right] knee.  In 
August 1978 he again complained of pain in the left knee of 
two weeks in duration, and reported having injured the knee 
two years previously.  Examination revealed pain on the side 
of the knee, but the resulting diagnosis is not legible.  The 
veteran was restricted from physical training for a week, and 
given knee exercises to perform.

The service medical records make no further reference to any 
complaint or clinical finding pertaining to either knee, and 
in January 1985 the veteran reported that he was running two 
to three miles a day, three days a week, without difficulty.  
He did not register any knee complaints when examined on 
separation from service in October 1985, and the physical 
examination of the lower extremities was normal.

The veteran initially claimed entitlement to VA compensation 
benefits in November 1985, at which time he did not report 
having any knee problems.  He underwent a VA medical 
examination in January 1986 in conjunction with that claim, 
during which he had no complaints pertaining to the knees and 
examination showed full range of motion of the knees.

During a March 1994 VA examination the veteran reported 
having injured both knees in falls while in service, and 
having weakness in the knees with prolonged standing.  On 
examination he walked with a normal gait, and the range of 
motion of the knees was from zero to 145 degrees.  There was 
no effusion or apparent deformity, but the examiner found 
ligament laxity in both knees.

In July 1994 the veteran claimed entitlement to service 
connection for the residuals of a knee injury, and reported 
having had problems with his knee since he injured it in 
service.  He did not specify which knee.  Based on the 
evidence shown above, in the December 1994 rating decision 
the RO denied service connection for a knee condition on the 
basis that the complaints documented during service 
constituted a temporary condition that resolved with 
treatment.

The evidence received subsequent to the December 1994 
decision includes the veteran's VA treatment records, 
including a June 1994 record showing that he complained of 
pain in both knees.  He also reported having fallen and 
injured both knees in 1974.  Examination revealed mild 
instability, which was assessed as probable degenerative 
joint disease.  X-ray studies of the bilateral knees through 
June 2002, however, were negative for any abnormality.  In 
March 1995 he reported that his knees were "giving out," 
but no examination or diagnosis was documented.

He underwent an orthopedic evaluation in July 1997 due to 
complaints of knee pain.  He reported having injured his 
knees in 1975, while in service, with knee pain since then.  
He also reported a recent worsening of the knee pain in the 
previous one to two years.  Examination revealed crepitance, 
bilaterally, and minimal instability in the right knee, but 
did not result in any diagnosis other than "bilateral knee 
pain."  An X-ray study at that time was again negative for 
any abnormality.  An orthopedic evaluation in January 1998 
resulted in a diagnosis of patellofemoral pain syndrome.

In May 1999 the veteran claimed entitlement to service 
connection for a right knee disorder.  During a June 1999 VA 
examination he reported having injured the right knee while 
riding a bicycle in 1976 or 1977, and complained of pain in 
the knee.  On examination he walked erect, with no list, 
limp, or tilt.  There was minimal instability of the left 
knee, but no instability in the right knee.

VA and private treatment records beginning in May 1998 
reflect a diagnosis of degenerative joint disease of the 
knees in the listing of the veteran's medical history, but do 
not document any clinical or radiological evidence of 
degenerative joint disease.  The records also show 
intermittent complaints of bilateral knee pain, with no 
diagnosis other than those shown above until June 2002.  In 
June 2002 the veteran incurred an injury to the left knee, 
which resulted in arthroscopic surgery in December 2002 for a 
torn meniscus.  With the exception of the left knee injury in 
June 2002, none of the VA or private treatment records 
provide any etiology for the veteran's knee complaints, other 
than his reported history of having injured the knees in 
service.

The veteran's statements regarding the claimed in-service 
knee injury and having had knee pain since that injury are 
not new, in that he made the same assertions in conjunction 
with his July 1994 claim for service connection for a knee 
disability.  Because the statements are not new, the Board 
need not consider whether they are material to the issue on 
appeal.  See Vargas Gonzalez v. West, 12 Vet. App. 321, 327 
(1999).

The medical evidence received subsequent to the December 1994 
decision is new, in that it reflects diagnoses of 
degenerative joint disease and patellofemoral pain syndrome.  
The evidence of record in December 1994 did not show a 
current medical diagnosis of any knee disability.  The 
evidence is not material, however, because it does not bear 
directly and substantially on the issue on appeal, that being 
whether any currently diagnosed knee disorder is related to 
an in-service disease or injury.  Hickson, 12 Vet. App. at  
253.  The references in the medical records to the veteran's 
report of having had knee problems since an in-service injury 
are not probative of a nexus to service because they were no 
more than the veteran's reported history.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) ("Evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
medical comment by that examiner, does not constitute 
competent medical evidence . . .").  Because the newly 
submitted evidence does not show a nexus to service, it need 
not be considered in order to fairly decide the merits of the 
veteran's claim.  The Board finds, therefore, that new and 
material evidence has not been received, and the claim of 
entitlement to service connection for a bilateral knee 
disorder is not reopened.

Increased Rating for Post-Concussion Syndrome

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  When an unlisted disorder is encountered it is 
rated under a closely related disease or injury in which the 
functions affected, the anatomical localization, and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2004).

According to Diagnostic Code 8045 for brain diseases due to 
trauma, purely neurologic disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., will be 
rated under the diagnostic codes specifically dealing with 
such disabilities.  Purely subjective complaints, such as 
headache, dizziness, insomnia, etc., will be rated 10 percent 
and no more under Diagnostic Code 9304.  The 10 percent 
rating will not be combined with any other rating for a 
disability due to brain trauma.  Ratings in excess of 
10 percent for brain disease due to trauma under Diagnostic 
Code 9304 are not assignable in the absence of a diagnosis of 
multi-infarct dementia associated with brain trauma.  
38 C.F.R. § 4.124a (2004).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. § 7104(a) (West 
2002); see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 4.3 (2004).  If 
the Board determines that the preponderance of the evidence 
is against the claim, it has necessarily found that the 
evidence is not in approximate balance, and the benefit of 
the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The veteran's service medical records disclose that in 
October 1997 he became dizzy and fell to the floor, following 
which he complained of headaches that were attributed to a 
concussion.  He continued to complain of headaches, and when 
examined on separation from his initial period of service in 
February 1970 the examiner noted that the veteran had 
incurred a head injury approximately 18 months earlier, after 
which he suffered from headaches.  A VA examination in April 
1970 resulted in a diagnosis of post-concussion syndrome, and 
the RO granted service connection for post-concussion 
syndrome in May 1970.  Since May 1970 the post-concussion 
syndrome has been evaluated under Diagnostic Code 8045, with 
a parallel reference to Diagnostic Code 9304, and a 
10 percent rating assigned (although compensation was 
suspended during the veteran's second period of service).

The RO provided the veteran a neurologic examination in June 
1999, at which time he reported having headaches two to three 
times a week that lasted from 15 to 60 minutes.  He did not 
take any medication specifically for the headaches, but was 
taking medication for back pain that helped the headaches.  
The examination was normal, and the examiner provided a 
diagnosis of a history of head trauma and post-traumatic 
headaches.

The veteran also underwent a neurologic examination in April 
2001, during which he reported having headaches twice a week 
that lasted for hours and were relieved by Tylenol #3.  The 
neurologic examination was again normal, and resulted in a 
diagnosis of post-traumatic headaches.

The VA treatment records reveal that in April 2001 the 
veteran reported having headaches when he became stressed, 
for which he took the medication he had been given for back 
pain.  He stated that the medication was helpful in relieving 
his headaches.

During the December 2002 VA neurologic examination the 
veteran reported having headaches ten times a month, each 
lasting several hours and not associated with nausea, 
vomiting, or changes in vision.  The pain was relieved with 
medication.  The examination resulted in a diagnosis of 
chronic tension headaches, stable.

The evidence shows that the post-concussion syndrome is 
manifested by recurring headaches, without any other 
neurologic symptoms, in that multiple neurologic examinations 
were normal.  The headaches occur from eight to twelve times 
a month and last from 15 minutes to several hours.  In 
accordance with Diagnostic Code 8045, purely subjective 
complaints resulting from brain trauma, including headaches, 
will be rated 10 percent and no more under Diagnostic Code 
9304.  A higher rating under Diagnostic Code 9304 is not 
assignable in the absence of a diagnosis of dementia 
associated with brain trauma.  Although the veteran has 
received ongoing treatment for psychiatric problems, there is 
no evidence of him suffering from dementia.  The 10 percent 
rating that has been assigned is, therefore, the maximum 
rating available under Diagnostic Code 8045.

The Board notes that the December 2002 examination resulted 
in a diagnosis of tension headaches, rather than post-
traumatic headaches.  Tension headaches not due to brain 
trauma are rated as analogous to migraine because the 
functions affected, the anatomical localization, and the 
symptomatology are most closely analogous to that disorder.  
38 C.F.R. § 4.20 (2004).  Diagnostic Code 8100 for migraine 
provides a 30 percent rating if the disorder is manifested by 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months.  38 C.F.R. 
§ 4.124a (2004).  Even assuming that the currently diagnosed 
tension headaches are related to the service-connected post 
concussion syndrome, the evidence does not show that the 
veteran's headaches are manifested by any prostrating 
attacks.  The Board finds, therefore, that the criteria for a 
higher rating according to Diagnostic Code 8100 are not met.

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular criteria.  38 C.F.R. § 3.321(b)(1) 
(2004).  The evidence does not show that the headaches have 
resulted in any hospitalizations.  In addition, the evidence 
does not show that the headaches, as opposed to the veteran's 
numerous other medical and psychiatric problems, have caused 
marked interference with employment.  Although the veteran 
has been unemployed for many years, in his June 2002 claim 
for a total rating based on individual unemployability (which 
the RO denied in May 2003), he stated that he was unable to 
work due to his low back and psychiatric problems, not the 
headaches.  None of the remaining evidence indicates that the 
headaches interfere with his employment.  The Board finds, 
therefore, that remand of the case to the RO for referral to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of an 
extra-schedular rating is not appropriate.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

In summary, the RO has granted the maximum schedular rating 
available for post-concussion syndrome, and the evidence does 
not indicate that remand of the case for extra-schedular 
consideration is warranted.  For these reasons the Board has 
determined that the preponderance of the evidence is against 
the claim of entitlement to a disability rating in excess of 
10 percent for post-concussion syndrome.


ORDER

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for a bilateral knee disorder is denied.

The claim of entitlement to a disability rating in excess of 
10 percent for post-concussion syndrome is denied.




	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


